 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     MARLICIA A. VOISARD
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   Social Security Administration
     SUNDEEP R. PATEL
10
     Special Assistant United States Attorney
11   160 Spear Street, Suite 800
     San Francisco, CA 94105
12   (415) 977-8981
     Sundeep.Patel@ssa.gov
13
     Attorneys for Defendant
14

15

16                                   UNITED STATES DISTRICT COURT
17                              EASTERN DISTRICT OF CALIFORNIA
18

19
      MARLICIA A. VOISARD,                         No. 2:17-cv-01023-EFB
20
                        Plaintiff,
21
             v.                                    STIPULATION AND [PROPOSED]
22                                                 ORDER FOR AWARD AND PAYMENT
      NANCY A. BERRYHILL,                          OF ATTORNEYS FEES PURSUANT TO
23    ACTING COMMISSIONER OF                       THE EQUAL ACCESS TO JUSTICE ACT
      SOCIAL SECURITY,                             (28 U.S.C. §2412(d))
24
                        Defendant.
25

26

27

28


                    STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                               OF ATTORNEYS FEES PURSUANT TO EAJA
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
 2   attorneys, subject to the approval of the Court, that Marlicia A. Voisard (Plaintiff) be awarded
 3   attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the amount
 4   of four thousand two hundred sixty-three dollars and fifty cents ($4,263.50). This represents
 5   compensation for legal services rendered on behalf of Plaintiff by counsel in connection with this
 6   civil action, in accordance with 28 U.S.C. §2412 (d).
 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider
 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
10   attorney fees are subject to any offset allowed under the United States Department of the
11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will
12   determine whether they are subject to any offset.
13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the
15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively
16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments
17   made shall be delivered to Plaintiff’s counsel.
18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
19   attorney fees and does not constitute an admission of liability on the part of Defendant under
20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees
22   and expenses in connection with this action.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                    STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                               OF ATTORNEYS FEES PURSUANT TO EAJA
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.
 3
                                                          Respectfully submitted,
 4
     Dated: November 5, 2018                              NEWEL LAW
 5

 6
                                                  By:     Melissa Newel
 7                                                        Melissa Newel
                                                          Attorney for Plaintiff
 8                                                        MARLICIA A. VOISARD
 9

10   Dated: November 6, 2018                              MCGREGOR W. SCOTT
                                                          United States Attorney
11                                                        DEBORAH LEE STACHEL
                                                          Regional Chief Counsel, Region IX
12                                                        Social Security Administration
13
                                                  By:     Sundeep R. Patel*
14                                                        SUNDEEP R. PATEL
                                                          (*Authorized by email dated 11/6/2018)
15                                                        Assistant United States Attorney
                                                          Attorneys for Defendant
16

17

18                                                ORDER

19          IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. § 2412 fees in the amount of four
20
     thousand two hundred sixty-three dollars and fifty cents ($4,263.50) be awarded subject to
21
     the terms of the Stipulation.
22
     DATED: November 7, 2018.                     _________________________________________
23                                                HON. EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                     STIPULATION AND [PROPOSED] ORDER FOR AWARD AND PAYMENT
                                OF ATTORNEYS FEES PURSUANT TO EAJA
